Title: From Thomas Jefferson to Thomas Mann Randolph, 27 July 1801
From: Jefferson, Thomas
To: Randolph, Thomas Mann


               
                  Th:J. to TMR.
                  Washington July 27. 1801.
               
               I expect to leave this on Thursday; but unforeseen business may protract it. I expect consequently to be with you on Sunday or some early day after that. we have nothing to be depended on from Egypt. the Northern difference is probably settled. the K. of England has desired it to be notified to our government that, understanding we were about to send a squadron into the Mediterranean for the protection of our trade, he had given orders that we should be recieved freely in the ports of Gibraltar, Minorca, & Malta, & that his stores there shall be open to our supply. we learn from other sources that the change of administration here has impressed them with a necessity of treating this country with more justice & conciliation. our predecessors had offered to cut short the difficulties of the VIth. article of the treaty by giving them 600,000. £ sterling instead of the 25. Millns. of dollars they claim. there seems reason to believe it will be accepted. presuming that mr Eppes & Maria are at Monticello, & that yourself & Patsy may have joined them there as I recommended, I will thank you to lodge notice for me at Defoe’s whether I shall find you at Edgehill or at Monticello, on Sunday or whenever after I may arrive. it may save me an useless deviation, which counts always at the close of a long journey. my tenderest affections to my dear Martha & the little ones. health & affectionate esteem to yourself.
               
                  
                     Th: Jefferson
                  
               
            